DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment and argument 02/14/2022.
Informality
Applicant is respectfully reminded that no text should be remained in a cancel claim (i.e. claim 31, all text should be removed).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Art
The prior art of Ansari (US 2012/0245869 A1) discloses system, method and apparatus for detecting theft and status of electrical power that monitoring load current, determining one or more conditions associated with power usage based at least in part on one or more of the monitored switch state, the monitored load-side voltage, or the monitored load current and transmitting information representing the one or more determined conditions.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

31. (Cancelled) 
Response to Arguments
Applicant’s arguments, see page 10-13, filed 02/14/2022, with respect to claims 1-2, 4, 5, 8-9, 11, 15, 17-18, 22, 24, 29, 32, 32, 34, 38, 39, 44, 45 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 5, 8-9, 11, 15, 17-18, 22, 24, 29, 32, 32, 34, 38, 39, 44, 45  allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner’s found Applicant’s argument filed 02/14/2022 is persuasive (Applicant’s arguments pages 10-13), claims 1-2, 4, 5, 8-9, 11, 15, 17-18, 22, 24, 29, 32, 32, 34, 38, 39, 44, 45 are allowed accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “    Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
February 24, 2022